DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5, 6, 12, 13, 15 and 19 are pending in this application. Claims 1, 6 and 15 are currently amended. Claims 2-4, 7-11, 14 and 16-18 are canceled. Claims 5, 12, 13 and 19 are original.

Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 6, 12, 13, 15 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/14/2022 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the examiner.

Claim Objections
Claims 1, 6 and 15 objected to because of the following informalities:  
Claim 1 line 22, “plate-shaped body.” Should be --plate-shaped body,--. Similar correction is required in claim 15.
Claim 6 line 14, “a second pin.” Should be –a second pin--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over CN (CN109238482A; Translation attached), and further in view of Sun (KR101891466B1; Translation attached) and Liu (CN204445441U; Translation attached).
Regarding claim 1, CN teaches a circuit protection device (abstract, A large current empty pot detection) comprising: a case (e.g. aluminum cover 1, fixed seat 2, cup 3 and base 6) (fig.1); a negative temperature coefficient thermistor (e.g. thermistor 8 and sleeve 81) (fig.1) (page 13, The thermistor is a negative temperature sparse thermistor (NTC)) accommodated in the case (implicit, as seen in fig.1) and comprising a resistant heating element (i.e. thermistor 8) (fig.1), a pair of electrodes installed on both sides of the resistant heating element (it is necessarily true that thermistor will have a pair of electrodes to enable connections to lead wires, as seen in fig.1), and a first thermistor lead wire (e.g. one of the lead wires out of 8) (fig.1) and a second thermistor lead wire (e.g. one of the lead wires out of 8) (fig.1) withdrawn from the pair of electrodes (implicit), respectively; a fuse (e.g. fuse 7 and sleeve 71) (fig.1) accommodated in the case (implicit, as seen in fig.1) and comprising a fuse body (i.e. fuse 7) (fig.1), and a first fuse lead wire (e.g. one of the lead wires out of 7) (fig.1) and a second fuse lead wire (e.g. one of the lead wires out of 8) (fig.1) connected to both ends of the fuse body (implicit, as seen in fig.1), respectively; and a first pin and a second pin, and wherein the second thermistor lead wire and the first fuse lead wire are connected to each other in the case (page 12, one end of the fuse 7 and one end of the thermistor 8 are connected).
CN does not teach, wherein a first guide groove configured to guide the first pin to be withdrawn outward from the case and a second guide groove configured to guide the second pin to be withdrawn outward from the case are formed in the case, wherein the first pin comprises: a first plate-shaped body including a first part having one side connected to the first thermistor lead wire and inserted into the first guide groove, and a second part extending from another side of the first part and withdrawn outward from the case, wherein the second part has a width greater than that of the first part, and at least one extending portion extending from the second part of the first plate-shaped body and having a width smaller than that of the first plate-shaped body. wherein the second pin comprises: a second plate-shaped body including a third part having one side connected to the second fuse lead wire and inserted into the second guide groove, and a fourth part extending from another side of the third part and withdrawn outward from the case, wherein the fourth part has a width greater than that of the third part, and at least one extending portion extending from the fourth part of the second plate-shaped body and having a width smaller than that of the second plate-shaped body, wherein the fuse body comprises a fuse rod with a plating layer formed thereon and a pair of fuse caps coupled to both ends of the fuse rod and having conductivity, and the first fuse lead wire and the second fuse lead wire are bonded to the pair of fuse caps, respectively.
Sun teaches in a similar field of fuse assembly, wherein the fuse body comprises a fuse rod (abstract, a fuse rod) with a plating layer (abstract, provided with a plating layer) formed thereon and a pair of fuse caps (abstract, a pair of fuse caps) coupled to both ends of the fuse rod (abstract, coupled to both ends of the fuse rod) and having conductivity (abstract, having conductivity), and the first fuse lead wire (i.e. first fuse lead 124-1) (fig.4) and the second fuse lead wire (i.e. second fuse lead 124-2) (fig.4) are bonded to the pair of fuse caps, respectively (page 4, connected to the first fuse cap 123-1 and the second fuse cap 123-2 by spot welding, laser welding, soldering, etc.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the fuse body in CN, as taught by Sun, as it provides the advantage of shorter fusing time.
CN and Sun do not teach, wherein a first guide groove configured to guide the first pin to be withdrawn outward from the case and a second guide groove configured to guide the second pin to be withdrawn outward from the case are formed in the case, wherein the first pin comprises: a first plate-shaped body including a first part having one side connected to the first thermistor lead wire and inserted into the first guide groove, and a second part extending from another side of the first part and withdrawn outward from the case, wherein the second part has a width greater than that of the first part, and at least one extending portion extending from the second part of the first plate-shaped body and having a width smaller than that of the first plate-shaped body. wherein the second pin comprises: a second plate-shaped body including a third part having one side connected to the second fuse lead wire and inserted into the second guide groove, and a fourth part extending from another side of the third part and withdrawn outward from the case, wherein the fourth part has a width greater than that of the third part, and at least one extending portion extending from the fourth part of the second plate-shaped body and having a width smaller than that of the second plate-shaped body.
Liu teaches in a similar field of endeavor of overheat protection, wherein a first guide groove (e.g. first guide groove) (see fig.1 below) configured to guide a first pin (i.e. fixed terminal 44) (figs.1 and 2) to be withdrawn outward from the case (e.g. pin 44 is configured to be in first guide groove and is withdrawn out of case 3) (fig.2) and a second guide groove (e.g. second guide groove) (see fig.1 below) configured to guide a second pin (i.e. movable terminal 45) (figs.1 and 2) to be withdrawn outward from the case are formed in the case (page 3, lower end of the fixed terminal 44 through the housing 3 the lower end plate … the movable terminal 45 lower end 3 lower end through the housing bottom plate), wherein the first pin comprises: a first plate-shaped body (e.g. first plate shaped body) (see fig.1 below) including a first part (e.g. first part) (see fig.1 below) having one side connected to a first lead wire (e.g. static hinge 46) (fig.1) (page 3, static hinge 46 is provided with a fixed contact 49) and inserted into the first guide groove (implicit, as seen in fig.2), and a second part (e.g. first plate shaped body extending out of shell 3) (fig.2) extending from another side of the first part (implicit, as seen in fig.2) and withdrawn outward from the case (implicit, as seen in fig.2), wherein the second part has a width (e.g. width of second part) (see fig.1 below) greater than that of the first part (implicit, as seen in fig.1 below), and at least one extending portion (e.g. at least one extending portion) (see fig.1 below) extending from the second part of the first plate-shaped body (implicit, as seen in fig.1) and having a width (e.g. width of at least one extending portion) (fig.1 below) smaller than that of the first plate-shaped body (implicit, as seen in fig.1), wherein the second pin comprises: a second plate-shaped body (e.g. plate shaped body having third part and fourth part) (see fig.1 below) including a third part (e.g. third part) (fig.1 below) having one side connected to the second lead wire (e.g. moving terminal 45) (fig.1) (page 3, movable terminal 45 is provided with a movable contact spring 43) and inserted into the second guide groove (implicit, as seen in fig.2), and a fourth part (e.g. fourth part) (see fig.1 below) extending from another side of the third part (implicit, as seen in fig.2) and withdrawn outward from the case (implicit, as seen in fig.2), wherein the fourth part has a width (e.g. width of fourth part) (see fig.1 below) greater than that of the third part (implicit, as seen in fig.1 below), and at least one extending portion (e.g. at least one extending portion) (see fig.1 below) extending from the fourth part of the second plate-shaped body (implicit, as seen in fig.1) and having a width (e.g. width of at least one extending portion) (fig.1 below) smaller than that of the second plate-shaped body (implicit, as seen in fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the first guide groove configured to guide the first pin to be withdrawn outward from the case and the second guide groove configured to guide the second pin to be withdrawn outward from the case are formed in the case, wherein the first pin comprises: the first plate-shaped body including the first part having one side connected to the first thermistor lead wire and inserted into the first guide groove, and the second part extending from another side of the first part and withdrawn outward from the case, wherein the second part has a width greater than that of the first part, and at least one extending portion extending from the second part of the first plate-shaped body and having a width smaller than that of the first plate-shaped body, wherein the second pin comprises: the second plate-shaped body including the third part having one side connected to the second fuse lead wire and inserted into the second guide groove, and the fourth part extending from another side of the third part and withdrawn outward from the case, wherein the fourth part has a width greater than that of the third part, and at least one extending portion extending from the fourth part of the second plate-shaped body and having a width smaller than that of the second plate-shaped body in CN and Sun, as taught by Liu, as it provides the advantage of flexibility in wiring.

    PNG
    media_image1.png
    802
    1107
    media_image1.png
    Greyscale

Fig.1: Annotated fig.1 of Liu (CN204445441U; Translation attached)

Regarding claim 5, CN, Sun and Liu teach the circuit protection device of claim 1, wherein the case comprises a partition wall (CN, e.g. raised partition of 2 between 7 and 8) (figs.1&2) extending from an inner wall of the case (CN, implicit, as seen in figs.1&2) and disposed between the resistant heating element and the fuse body (CN, implicit, as seen in figs.1&2).

Claims 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over CN (CN109238482A; Translation attached), Sun (KR101891466B1; Translation attached) and Liu (CN204445441U; Translation attached), and further in view of Ahn (JP2015211217A; Translation attached).
Regarding claim 6, CN, Sun and Liu teach substantially all the claim limitation as stated in claim 1 above.
CN, Sun and Liu do not teach a second negative temperature coefficient thermistor accommodated in the case and comprising a second resistant heating element, a pair of electrodes installed on both sides of the second resistant heating element, and a third thermistor lead wire and a fourth thermistor lead wire withdrawn from the pair of electrodes, respectively; wherein the first thermistor lead wire and the third thermistor lead wire are connected to each other in the case, and wherein the second thermistor lead wire and the fourth thermistor lead wire are connected to one another in the case.
Ahn teaches in a similar field of endeavor of circuit protection device, a second negative temperature coefficient thermistor accommodated in the case and comprising a second resistant heating element (i.e. second circuit protection elements 30) (fig.1), a pair of electrodes installed on both sides of the second resistant heating element (abstract, including first and second resistance heating elements, a pair of electrodes installed on the opposite sides of the first and second resistance heating elements), and a third thermistor lead wire (i.e. input line 33) (fig.1) and a fourth thermistor lead wire (i.e. output line 34) (fig.1) withdrawn from the pair of electrodes, respectively (abstract, from the pair of electrodes); wherein the first thermistor lead wire and the third thermistor lead wire are connected to each other in the case (i.e. input connection unit 40) (fig.1), and wherein the second thermistor lead wire and the fourth thermistor lead wire are connected to one another in the case (i.e. output connection unit 50) (fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the second negative temperature coefficient thermistor in CN, Sun and Liu, as taught by Ahn, as it provides the advantage of resistance change of the circuit protection element having a larger resistance value.
Regarding claim 12, it is rejected mutatis mutandis the reasons for claim 5 above.
Regarding claim 13, CN, Sun, Liu and Ahn teach the circuit protection device of claim 6, wherein the first resistant heating element and the second resistant heating element are disposed to face each other (e.g. first and second protection elements 20,30 including first and second heating elements) (fig.1).

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CN (CN109238482A; Translation attached), Sun (KR101891466B1; Translation attached) and Liu (CN204445441U; Translation attached), and further in view of Mizojiri (JP2010157410A; Translation attached).
Regarding claim 15, CN, Sun and Liu teach substantially all the claim elements as stated in claim 1 above.
CN, Sun and Liu do not teach, a second negative temperature coefficient thermistor accommodated in the case and comprising a second resistant heating element, a pair of electrodes installed on both sides of the second resistant heating element, and a third thermistor lead wire and a fourth thermistor lead wire withdrawn from the pair of electrodes, respectively, and the second fuse lead wire and the third thermistor lead wire are connected to each other in the case.
Mizojiri teaches in a similar field of endeavor of fuse resistor having a structure that blows at a current / voltage of a predetermined value or more, a second thermistor (i.e. resistor 31) (fig.2) accommodated in the case (implicit, as seen in figs.1&2) and comprising a second resistant heating element (page 15, a pair of resistors 21 and 31 that heat the thermal fuse 11), a pair of electrodes installed on both sides of the second resistant heating element (e.g. caps 33) (fig.2), and a third thermistor lead wire (e.g. lead wire leading to 19) (fig.2) and a fourth thermistor lead wire (e.g. lead wire leading to 47) (fig.2) withdrawn from the pair of electrodes (implicit, as seen in fig.2), respectively, and the second fuse lead wire and the third thermistor lead wire are connected to each other in the case (e.g. connection in wire 19) (fig.2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the second negative temperature coefficient thermistor in CN, Sun and Liu, as taught by Mizojiri, as it provides the advantage of miniaturization and mounting stability.
Regarding claim 19, CN, Sun, Liu and Mizoriji teach the circuit protection device of claim 15, wherein the case comprises a partition wall (Mizoriji, e.g. partition plates 63, 65) (fig.2) extending from an inner wall of the case (Mizoriji, implicit, as seen in fig.2) and disposed among the first resistant heating element, the second resistant heating element, and the fuse body (Mizoriji, implicit, as seen in fig.2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang (CN108766853A; Translation attached) teaches fuse in series with resistor and leads drawn out of case figs.1&8, Whitney (US20090261451A1) shows fuse in series with thermistor fig.9 and Jung (US20120032774A1) shows fuse in series with resistor in a case fig.1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                           08/09/2022

/Scott Bauer/Primary Examiner, Art Unit 2839